DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 9 and 21 are objected to because of the following informalities:
In claim 5, line 2, “comprises primed cartridge case” should read -comprises a primed cartridge case-
In claim 6, line 3, “detonating cord” should read -a detonating cord-
In claim 9, lines 1-2, “each particular adapter and the firing device comprising corresponding retaining mechanisms” should read -wherein each particular adapter and the firing device comprise corresponding retaining mechanisms-
In claim 21, line 3, “the blasting cap box” should read -the cap box-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-8 and 11-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3-6, 11, 13 and 18 recite the limitation "the shock tube".  There is insufficient antecedent basis for this limitation in the claim. The recitation of “configured to hold a primer and a shock tube” (emphasis added) in line 3 of claim 1 requires only that each adapter be capable of holding a shock tube and therefore it is not considered to be a positive recitation of a shock tube. Claims 7, 8 and 20-24 are Claims 12-19 are rendered indefinite for depending from claim 11. Claim 19 is rendered indefinite for depending from claim 18.
In claim 17, the phrase “the received shock tube” lacks sufficient antecedent basis rendering the claim indefinite.
In claim 11, the phrase “the primer” in line 1 lacks sufficient antecedent basis. The recitation of “configured to hold a primer and a shock tube” in line 3 of claim 1 requires only that each adapter be capable of holding a primer and therefore it is not considered to be a positive recitation of a primer. Claims 12-19 are rendered indefinite for depending from claim 11.
The term “standard” in claim 19 is a relative term which renders the claim indefinite. The term “standard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification describes “standard caliber may be 9 mm, 25 caliber ACP, 38 special, or any other suitable caliber” [00116] as non-limiting examples of standard ammunition but it is not clear as to what “standard” is being referred to of what is considered to be a “suitable caliber”. It is therefore unclear what qualifies as a standard ammunition thus rendering the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 11-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,791,247 B2 to Parker (“Parker”).
Regarding claims 1 and 2, Parker discloses a system (Fig. 1) to detonate explosives, comprising: 
a firing device 11 comprising a firing pin (strikers 57); and 
115 and threaded collar 119), each adapter 115 configured to hold a primer (by way of primer pocket 123) and a shock tube 117, the firing device 11 and each adapter 115 being configured to removably couple each adapter independently to the firing device (by way of threaded collar 119 and threaded insert 24), wherein the primer in a particular adapter is positioned to be contacted by the firing pin when the particular adapter is removably coupled to the firing device and the firing pin is activated (see Fig. 12).

    PNG
    media_image1.png
    367
    636
    media_image1.png
    Greyscale

	Regarding claims 3-5, Parker further discloses an adapter 115 comprising a first aperture (adjacent tip 63) that receives the primer (in primer pocket 123), a second aperture (opposite the first aperture) that receives the shock tube 117 and a passage (central to adapter 115) within the adapter that creates a pathway from the primer to the shock tube (see Fig. 12). Parker further discloses an adapter 115 comprising tubular apertures (at respective ends of adapter 115) sized to receive a primer housing therein (wherein primer pocket 123 is sized to receive a primer having an outer housing/casing).
Regarding claim 9, Parker further discloses wherein each particular adapter 115 and the firing device 11 comprising corresponding retaining mechanisms (119 and 23 respectively) that mate the 115 to the firing device 11 when the particular adapter is removably coupled to the firing device (see Fig. 12).
	Regarding claims 11 and 12, Parker further discloses wherein at least one of the plurality of shock tube adapters 115 comprise: 
a housing 119, the housing (the tubular structure surrounding 115) comprising: at least one aperture (at respective ends of 119) configured to receive a percussion cap and an end of the shock tube (see Fig. 12, whererin 119 receives 115 which receives 115 and 123); and 
a retention mechanism (external threads) comprising a retaining indent (the lowered portions between each raised thread) disposed in the housing 119 and configured to removably mate the housing 11 to the firing device (via female threads 23).
Regarding claims 13-15, 18 and 19, Parker further discloses an adapter 115 comprising a first aperture (adjacent tip 63) that receives the primer (in primer pocket 123), a second aperture (opposite the first aperture) that receives the shock tube 117 and a passage (central to adapter 115) within the adapter that creates a pathway from the primer to the shock tube (see Fig. 12). Parker further discloses an adapter 115 comprising tubular apertures (at respective ends of adapter 115) sized to receive a primer housing therein (wherein primer pocket 123 is sized to receive a primer having an outer housing/casing).
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parker as applied to claim 1 above, and further in view of US 5,417,1623 to Adams et al. (“Adams”).
Regarding claims 6, 7 and 10, Parker is silent regarding a blasting cap received in a cap box and connected to an end of the shock tube that is opposite the adapter; 
a detonating cord; and 
a priming well configured to receive the blasting cap and a section of the detonating cord such that insertion of the blasting cap and cap box into the priming well and insertion of the section of the detonating cord into the priming well places the inserted blasting cap in proximity to the inserted section of the detonating cord such that initiation of the blasting cap will initiate detonation of the detonating cord.
However, Adams teaches an apparatus in the same field of endeavor (see Fig. 2) comprising a blasting cap (detonator cap 20) received in a cap box 16 and connected to an end of a shock tube 42 that is opposite firing device (initiator 58); 
a detonating cord 41 connected to a main explosive ; and 
a priming well 10 (see Fig. 1) configured to receive the blasting cap 20 and the cap box 16 and a section of the detonating cord (see Fig. 2) such that insertion of the blasting cap 20 and cap box 16 into the priming well 10 and insertion of the section of the detonating cord 41 into the priming well places the inserted blasting cap in proximity to the inserted section of the detonating cord such that initiation of the blasting cap will initiate detonation of the detonating cord (see Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Parker to have a blasting cap, cap box, detonating cord, main explosive and priming well as claimed, as taught by Adams, to join two linear members in signal transmission relationship so that a detonation signal may pass from one to the other (Adams, 1:15-45).

    PNG
    media_image2.png
    270
    759
    media_image2.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Parker, as modified, as applied to claim 6 above, and further in view of US 5,714,712 to Ewick et al. (“Ewick”).
Regarding claim 8, Parker, as modified, is silent regarding a main explosive connected to the detonating cord. However, Ewick teaches a system in the same field of endeavor (Fig. 1) comprising main explosives (booster charge 30) connected to a downstream ends of detonating cords 28. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Parker, as modified, to have a main explosive connected to the detonating cord, as taught by Ewick, in order to provide explosive effects at a working surface of a target area (Ewick, abstact and 6:15-50).
Allowable Subject Matter
Claims 16, 17 and 20-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 16 and 17, the known prior art fails to anticipate or make obvious (in the context of the pertinent claims) a housing of a shock tube adapter comprising a tubular aperture having an opening along an edge of the housing as claimed and as Applicant clearly discloses in at least figures 20-23.

Regarding claims 20-24, the known prior art fails to anticipate or make obvious (in the context of the pertinent claims) a housing of a cap box comprising a retaining tab disposed at an aperture movable between a first and second position as claimed and as Applicant clearly discloses in at least figures 26-28.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/JOSHUA T SEMICK/Examiner, Art Unit 3641